


110 HR 2773 RH: Biofuels Research and Development

U.S. House of Representatives
2007-07-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IB
		Union Calendar No. 189
		110th CONGRESS
		1st Session
		H. R. 2773
		[Report No.
		  110–302]
		IN THE HOUSE OF
		  REPRESENTATIVES
		
			June 19, 2007
			Mr. Lampson
			 introduced the following bill; which was referred to the
			 Committee on Science and
			 Technology
		
		
			August 3, 2007
			Reported with an amendment, committed to the Committee of
			 the Whole House on the State of the Union, and ordered to be
			 printed
			Strike out all after the enacting clause and insert
			 the part printed in italic
			For text of introduced bill, see copy of bill as
			 introduced on June 19, 2007
		
		A BILL
		To enhance research, development,
		  demonstration, and commercial application of biofuels related technologies, and
		  for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Biofuels Research and Development
			 Enhancement Act.
		2.Biofuels and biorefinery
			 information center
			(a)In
			 generalThe Secretary of Energy (in this Act referred to as the
			 Secretary), in cooperation with the Secretary of Agriculture,
			 shall establish a technology transfer center to make available information on
			 research, development, and commercial application of technologies related to
			 biofuels and biorefineries, including—
				(1)biochemical and
			 thermochemical conversion technologies capable of making fuels from
			 lignocellulosic feedstocks;
				(2)biotechnology processes
			 capable of making biofuels with an emphasis on development of biorefinery
			 technologies using enzyme-based processing systems;
				(3)biogas collection and production
			 technologies suitable for vehicular use;
				(4)cost-effective reforming
			 technologies that produce hydrogen fuel from biogas sources;
				(5)biogas production from
			 cellulosic and recycled organic waste sources and advancement of gaseous
			 storage systems and advancement of gaseous storage systems; and
				(6)other advanced processes
			 and technologies that will enable the development of biofuels.
				(b)AdministrationIn administering this section, the
			 Secretary shall ensure that the center shall—
				(1)continually update
			 information provided by the center;
				(2)make information
			 available on biotechnology processes; and
				(3)make information and
			 assistance provided by the center available for those involved in energy
			 research, development, demonstration, and commercial application.
				3.Biofuels and advanced
			 biofuels infrastructureSection 932 of the Energy Policy Act of 2005
			 (42 U.S.C. 16232) is amended by adding at the end the following new
			 subsection:
			
				(f)Biofuels and advanced
				biofuels infrastructureThe
				Secretary, in consultation with the Secretary of Transportation and the
				Assistant Administrator for Research and Development of the Environmental
				Protection Agency, shall carry out a program of research, development, and
				demonstration as it relates to existing transportation fuel distribution
				infrastructure and new alternative distribution infrastructure. The program
				shall focus on the physical and chemical properties of biofuels and efforts to
				prevent or mitigate against adverse impacts of those properties in the
				following areas:
					(1)Corrosion of metal,
				plastic, rubber, cork, fiberglass, glues, or any other material used in pipes
				and storage tanks.
					(2)Dissolving of storage
				tank sediments.
					(3)Clogging of
				filters.
					(4)Contamination from water
				or other adulterants or pollutants.
					(5)Poor flow properties
				related to low temperatures.
					(6)Oxidative and thermal
				instability in long-term storage and use.
					(7)Microbial
				contamination.
					(8)Problems associated with
				electrical conductivity.
					(9)Such other areas as the
				Secretary considers
				appropriate.
					.
		4.Biodiesel
			(a)Biodiesel
			 studyNot later than 180 days
			 after the date of enactment of this Act, the Secretary shall submit to Congress
			 a report on any research and development challenges inherent in increasing to
			 2.5 percent the proportion of diesel fuel sold in the United States that is
			 biodiesel (within the meaning of section 211(o) of the Clean Air Act).
			(b)Materials for the
			 Establishment of StandardsThe Director of the National Institute of
			 Standards and Technology shall make publicly available the physical property
			 data and characterization of biodiesel, as is defined in subsection (a), in
			 order to encourage the establishment of standards that will promote their
			 utilization in the transportation and fuel delivery system.
			5.BiogasNot later than 180 days after the date of
			 enactment of this Act, the Secretary shall submit to Congress a report on any
			 research and development challenges inherent in increasing to 5 percent of the
			 transportation fuels sold in the United States fuel with biogas or a blend of
			 biogas and natural gas.
		6.Bioresearch centers for
			 systems biology programSection 977(a)(1) of the Energy Policy Act
			 of 2005 (42 U.S.C. 16317(a)(1)) is amended by inserting before the period at
			 the end the following: , including the establishment of at least 5
			 bioresearch centers of varying sizes, as appropriate, that focus on biofuels,
			 of which at least 1 center shall be located in each of the 5 Petroleum
			 Administration for Defense Districts, which shall be established for a period
			 of 5 years, after which the grantee may reapply for selection on a competitive
			 basis.
		7.Grants for biofuel
			 production research and development in certain States
			(a)In
			 generalThe Secretary shall provide grants to eligible entities
			 for research, development, demonstration, and commercial application of biofuel
			 production technologies in States with low rates of ethanol production,
			 including low rates of production of cellulosic biomass ethanol, as determined
			 by the Secretary.
			(b)EligibilityTo
			 be eligible to receive a grant under this section, an entity shall—
				(1)(A)be an institution of
			 higher education (as defined in section 2 of the Energy Policy Act of 2005 (42
			 U.S.C. 15801)) located in a State described in subsection (a); or
					(B)be a
			 consortium including at least 1 such institution of higher education, and
			 industry, State agencies, Indian tribal agencies, National Laboratories, or
			 local government agencies located in the State; and
					(2)have proven experience
			 and capabilities with relevant technologies.
				(c)Authorization of
			 AppropriationsThere are authorized to be appropriated to the
			 Secretary to carry out this section $25,000,000 for each of fiscal years 2008
			 through 2010.
			8.Biorefinery energy
			 efficiencySection 932 of
			 Energy Policy Act of 2005 (42 U.S.C. 16232), is amended by adding at the end
			 the following new subsections:
			
				(g)Biorefinery energy
				efficiencyThe Secretary shall establish a program of research,
				development, demonstration, and commercial application for increasing energy
				efficiency and reducing energy consumption in the operation of biorefinery
				facilities.
				(h)Retrofit Technologies
				for the Development of Ethanol from Cellulosic MaterialsThe Secretary shall establish a program of
				research, development, demonstration, and commercial application on
				technologies and processes to enable biorefineries that exclusively use corn
				grain or corn starch as a feedstock to produce ethanol to be retrofitted to
				accept a range of biomass, including lignocellulosic
				feedstocks.
				.
		9.Study of increased
			 consumption of ethanol-blended gasoline with higher levels of ethanol
			(a)In
			 generalThe Secretary, in cooperation with the Secretary of
			 Agriculture, the Administrator of the Environmental Protection Agency, and the
			 Secretary of Transportation, shall conduct a study of the methods of increasing
			 consumption in the United States of ethanol-blended gasoline with levels of
			 ethanol that are not less than 10 percent and not more than 40 percent.
			(b)StudyThe
			 study under subsection (a) shall include—
				(1)a review of production
			 and infrastructure constraints on increasing consumption of ethanol;
				(2)an evaluation of the
			 environmental consequences of the ethanol blends described in subsection (a) on
			 evaporative and exhaust emissions from on-road, off-road, and marine vehicle
			 engines;
				(3)an evaluation of the
			 consequences of the ethanol blends described in subsection (a) on the
			 operation, durability, and performance of on-road, off-road, and marine vehicle
			 engines; and
				(4)an evaluation of the life cycle impact of
			 the use of the ethanol blends described in subsection (a) on carbon dioxide and
			 greenhouse gas emissions.
				(c)ReportNot
			 later than 1 year after the date of enactment of this Act, the Secretary shall
			 submit to Congress a report describing the results of the study conducted under
			 this section.
			10.Study of optimization
			 of flexible fueled vehicles to use E–85 fuel
			(a)In
			 GeneralThe Secretary, in
			 consultation with the Secretary of Transportation, shall conduct a study of
			 whether optimizing flexible fueled vehicles to operate using E–85 fuel would
			 increase the fuel efficiency of flexible fueled vehicles.
			(b)ReportNot
			 later than 180 days after the date of enactment of this Act, the Secretary
			 shall submit to the Committee on Science and Technology of the House of
			 Representatives the Committee on Energy and Natural Resources of the Senate a
			 report that describes the results of the study under this section, including
			 any recommendations of the Secretary.
			11.Study of engine
			 durability and performance associated with the use of biodiesel
			(a)In
			 generalNot later than 30
			 days after the date of enactment of this Act, the Secretary shall initiate a
			 study on the effects of the use of biodiesel on the performance and durability
			 of engines and engine systems.
			(b)ComponentsThe
			 study under this section shall include—
				(1)an assessment of whether the use of
			 biodiesel lessens the durability and performance of conventional diesel engines
			 and engine systems; and
				(2)an assessment of the
			 effects referred to in subsection (a) with respect to biodiesel blends at
			 varying concentrations, including the following percentage concentrations of
			 biodiesel:
					(A)5 percent
			 biodiesel.
					(B)10 percent biodiesel.
					(C)20 percent biodiesel.
					(D)30 percent biodiesel.
					(E)100 percent biodiesel.
					(c)ReportNot
			 later than 24 months after the date of enactment of this Act, the Secretary
			 shall submit to the Committee on Science and Technology of the House of
			 Representatives the Committee on Energy and Natural Resources of the Senate a
			 report that describes the results of the study under this section, including
			 any recommendations of the Secretary.
			12.Bioenergy research and
			 development, authorization of appropriation
			(a)Section 931 of the Energy Policy Act of
			 2005 (42 U.S.C. 16231) is amended—
				(1)in subsection (b)—
					(A)at the end of paragraph
			 (2) by striking and;
					(B)at the end of paragraph
			 (3) by striking the period and inserting ; and; and
					(C)by adding at the end the
			 following new paragraph:
						
							(4)$963,000,000 for fiscal
				year 2010.
							;
				and
					(2)in subsection (c)—
					(A)in paragraph (2), by
			 striking $251,000,000 and inserting
			 $377,000,000;
					(B)in paragraph (3), by
			 striking $274,000,000 and inserting $398,000,000;
			 and
					(C)by adding at the end the
			 following new paragraph:
						
							(4)$419,000,000 for fiscal
				year 2010, of which $150,000,00 shall be for section
				932(d).
							.
					13.Environmental
			 research and development
			(a)AmendmentsSection
			 977 of the Energy Policy Act of 2005 (42 U.S.C. 16317) is amended—
				(1)in subsection (a)(1), by
			 striking and computational biology and inserting
			 computational biology, and environmental science; and
				(2)in subsection (b)—
					(A)in paragraph (1), by
			 inserting in sustainable production systems that reduce greenhouse gas
			 emissions after hydrogen;
					(B)at the end of paragraph
			 (3), by striking and;
					(C)by redesignating
			 paragraph (4) as paragraph (5); and
					(D)by inserting after
			 paragraph (3) the following new paragraph:
						
							(4)develop cellulosic and other feedstocks
				that are less resource and land intensive and that promote sustainable use of
				resources, including soil, water, energy, forests, and land, and ensure
				protection of air, water, and soil quality;
				and
							.
					(b)Tools and
			 evaluationThe Secretary, in
			 consultation with the Administrator of the Environmental Protection Agency and
			 the Secretary of Agriculture, shall establish a research and development
			 program to—
				(1)improve and develop
			 analytical tools to facilitate the analysis of life-cycle energy and greenhouse
			 gas emissions, including emissions related to direct and indirect land use
			 changes, attributable to all potential biofuel feedstocks and production
			 processes; and
				(2)promote the systematic
			 evaluation of the impact of expanded biofuel production on the environment,
			 including forestlands, and on the food supply for humans and animals.
				(c)Small-scale production
			 and use of biofuelsThe
			 Secretary, in cooperation with the Secretary of Agriculture, shall establish a
			 research and development program to facilitate small-scale production, local,
			 and on-farm use of biofuels, including the development of small-scale
			 gasification technologies for production of biofuel from cellulosic
			 feedstocks.
			14.Study of optimization
			 of biogas used in natural gas vehicles
			(a)In
			 generalThe Secretary of Energy shall conduct a study of methods
			 of increasing the fuel efficiency of vehicles using biogas by optimizing
			 natural gas vehicle systems that can operate on biogas, including the
			 advancement of vehicle fuel systems and the combination of hybrid-electric and
			 plug-in hybrid electric drive platforms with natural gas vehicle systems using
			 biogas.
			(b)ReportNot
			 later than 180 days after the date of enactment of this Act, the Secretary of
			 Energy shall submit to the Committee on Energy and Natural Resources of the
			 Senate and the Committee on Science and Technology of the House of
			 Representatives a report that describes the results of the study, including any
			 recommendations of the Secretary.
			15.Standards for biofuels
			 dispensersIn the absence of
			 appropriate private sector standards adopted prior to the date of enactment of
			 this Act, and consistent with the National Technology Transfer and Advancement
			 Act of 1995, the Secretary of Energy, in consultation with the Director of the
			 National Institute of Standards and Technology, shall develop standards for
			 biofuel dispenser systems in order to promote broader biofuels adoption and
			 utilization.
		16.Algal
			 biomassNot later than 90 days
			 after the date of enactment of this Act, the Secretary shall submit to the
			 Committee on Science and Technology of the House of Representatives and the
			 Committee on Energy and Natural Resources of the Senate a report on the
			 progress of the research and development that is being conducted on the use of
			 algae as a feedstock for the production of biofuels. The report shall identify
			 continuing research and development challenges and any regulatory or other
			 barriers found by the Secretary that hinder the use of this resource, as well
			 as recommendations on how to encourage and further its development as a viable
			 transportation fuel.
		
	
		August 3, 2007
		Reported with an amendment, committed to the Committee of
		  the Whole House on the State of the Union, and ordered to be
		  printed
	
